DETAILED ACTION
This office action is in response to the communication received on 06/01/2022 concerning application no. 16/162,840 filed on 10/17/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.  On page 5 of the response, applicant references amendments that include limitations such as “allowing ‘a marker that is normally displayed at an ultrasonic diagnostic apparatus’ to be displayed on an image from a different modality.”  These limitations are not found in the amendments dated 06/01/2022.  As the arguments are not grounded in the amendments dated 06/01/2022, they are not found to be persuasive. The newly presented limitations are seen to be at least suggested by the registration of the images together.  The position of the Office is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6,464,641, herein Pan) (cited in the IDS dated 10/17/2018) in view of Morimoto et al. (US 5,806,521, herein Morimoto) (cited in the IDS dated 01/11/2019).
Unless otherwise noted, the rationale for the combination of references as stated in the position regarding claim 1 is the same for all claims.
With regard to claim 1, Pan discloses an ultrasonic diagnostic apparatus comprising: an ultrasonic probe, containing transducer 2, configured to perform ultrasonic scanning of a subject and receive reflected waves from the subject; and an image processor, 24 or 14, configured to generated blood flow information in accordance with the reflected waves, blood flow is examined, and cause a position marker, 66, indicating a collection range, between 34 & 36, on the scan cross-section for collecting the blood flow information and an angle marker, 28, for making angle correction to the blood flow information to be displayed (Abstract; Figs. 1 – 7; Col. 2, ll. 10 – 21 & 32 – 47; Col. 6, ll. 11 – Col. 8, l. 3).
Pan fails to disclose an image processor configured to acquire volume data of the subject photographed by a medical diagnostic imaging apparatus other than the ultrasonic diagnostic apparatus, acquire a correspondence relation to convert coordinates of a scan cross-section of the ultrasonic probe and coordinates of the volume data or that the angle marker is displayed at least on a corresponding position on a cross-section image of a corresponding cross-section in accordance with the correspondence relation, the corresponding cross-section being a cross-section corresponding to a position of the scan cross-section in the volume data.
Morimoto teaches an image processor configured to acquire volume data of the subject photographed by a medical diagnostic imaging apparatus other than the ultrasonic diagnostic apparatus and acquire a correspondence relation to convert coordinates of a scan cross-section of the ultrasonic probe and coordinates of the volume data, register ultrasound data with corresponding CT data (Col. 1, ll. 28 – 41; Col. 24, l. 64 – Col. 25, l. 38).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having an image processor configured to acquire volume data of the subject photographed by a medical diagnostic imaging apparatus other than the ultrasonic diagnostic apparatus and acquire a correspondence relation to convert coordinates of a scan cross-section of the ultrasonic probe and coordinates of the volume data.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to include an image processor configured to acquire volume data of the subject photographed by a medical diagnostic imaging apparatus other than the ultrasonic diagnostic apparatus and acquire a correspondence relation to convert coordinates of a scan cross-section of the ultrasonic probe and coordinates of the volume data as taught by Morimoto, since use of these techniques can aid in the manufacture of custom prosthesis’ and aid in presenting images useful for diagnosing broken bones and identifying foreign objects in the body in near real time.
If it can be argued that the position marker and the angle marker are not displayed by the image processor, one of ordinary skill before the effective filing date of the claimed invention would have found it obvious to display the position marker and angle marker, since such a display would allow for verification of proper operation of the algorithm, such a change only involving routine skill in the art and being reasonably predictable.
Further regarding claim 1, Pan in view of Morimoto discloses that the angle marker, 28 (Pan: Fig. 5), is displayed at least on a corresponding position on a cross-section image of the corresponding cross-section in accordance with the correspondence relation, the corresponding cross-section being a cross-section corresponding to a position of the scan cross-section in the volume data, image data is registered (Morimoto: Col. 15, ll. 40 – 45; Col. 24, l. 64 – Col. 25, l. 38).
	Regarding claim 2, Pan in view of Morimoto discloses all of those limitations as identified in the rejection of claim 1 above and further discloses a marker, any pixel or image element within the B-mode image 32 (Pan: Fig. 1; Col. 6, ll. 1 – 10), indicating a position of the scan cross-section to be displayed at least on a corresponding position on a cross-section image of the corresponding cross- section in accordance with the correspondence relation, image data is registered (Morimoto: Col. 15, ll. 40 – 45; Col. 24, l. 64 – Col. 25, l. 38).  Morimoto relies on an “iterative closest point” algorithm to register the ultrasound and CT images.  The pixels in the B-mode image are seen to be markers indicating the position of the ultrasound image with respect to the CT image of Morimoto when combined.
	With regard to claim 3, Pan in view of Morimoto discloses all of those limitations as identified in the rejection of claim 1 above and further discloses the angle marker, 28, being used for making angle correction to the blood flow information to be displayed (Pan: Figs. 5 – 7; Col. 6, ll. 11 – Col. 8, l. 3) at least on a corresponding position on a volume rendering image generated from the volume data in accordance with the correspondence relation, image data is registered (Morimoto: Col. 15, ll. 40 – 45; Col. 24, l. 64 – Col. 25, l. 38).
Regarding claim 4, Pan in view of Morimoto discloses all of those limitations as identified in the rejection of claim 1 above and further discloses a marker, any pixel or image element within the B-mode image 32 (Pan: Fig. 1; Col. 6, ll. 1 – 10), indicating a position of the scan cross-section to be displayed at least on a corresponding position on a volume rendering image generated from the volume data in accordance with the correspondence relation, image data is registered (Morimoto: Col. 15, ll. 40 – 45; Col. 24, l. 64 – Col. 25, l. 38).  Morimoto relies on an “iterative closest point” algorithm to register the ultrasound and CT images.  The pixels in the B-mode image are seen to be markers indicating the position of the ultrasound image with respect to the CT image of Morimoto, the CT image considered to be equivalent to the claimed volume data and the registered image of Morimoto considered to be equivalent to the claimed volume rendering image when combined.
With regard to claim(s) 5 and 6, Pan in view of Morimoto discloses wherein the image processor is further configured to cause a marker, any pixel or image element within the B-mode image 32 (Pan: Fig. 1; Col. 6, ll. 1 – 10), indicating a position of the scan cross-section to be displayed on a corresponding position on the cross-section image or the volume rendering image in accordance with the correspondence relation, image data is registered (Morimoto: Col. 15, ll. 40 – 45; Col. 24, l. 64 – Col. 25, l. 38). The pixels in the B-mode image are seen to be markers indicating the position of the ultrasound image with respect to the CT image of Morimoto, the CT image considered to be equivalent to the claimed volume data and the registered image of Morimoto considered to be equivalent to the claimed volume rendering image when combined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0196237 is cited as illustrating a range gate 46 in Fig. 4, typical in the art.  US 2008/0306386 is cited as illustrating an additional range gate, RG, in Fig. 2, typical in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793